Case: 15-10029    Date Filed: 09/10/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-10029
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:14-cr-00370-WSD-1


UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

GLENNY DIFO,

                                                            Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (September 10, 2015)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Esther Panitch, appointed counsel for Glenny Difo in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and has
              Case: 15-10029    Date Filed: 09/10/2015   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Difo’s conviction and sentence are AFFIRMED.




                                         2